Citation Nr: 0944943	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether severance of the award of service connection for 
coronary artery disease, as secondary to diabetes mellitus, 
was proper.

2.  Whether severance of the award of service connection for 
peripheral vascular disease of the right lower extremity, as 
secondary to diabetes mellitus, was proper.

3.  Whether severance of the award of service connection for 
peripheral vascular disease of the left lower extremity, as 
secondary to diabetes mellitus, was proper.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2002 
rating decisions granting service connection for coronary 
artery disease and peripheral vascular disease did not 
contain any competent opinion that there is a nexus between 
the current disabilities in issue and diabetes mellitus.

2.  Coronary artery disease was not manifested in service or 
within one year after separation therefrom, and the weight of 
the evidence is against a finding that it is related to 
either diabetes mellitus or active service.

3.  The weight of the evidence is against a finding that 
peripheral vascular disease of either lower extremity is 
related to either diabetes mellitus or active service.





CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for 
coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 
3.309 (West 2009).  

2.  The criteria for restoration of service connection for 
peripheral vascular disease of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 
5107(b), 5112(b)(6) (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.105(d), 3.159, 3.307, 3.309 (West 2009).  

3.  The criteria for restoration of service connection for 
peripheral vascular disease of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 
5107(b), 5112(b)(6) (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.105(d), 3.159, 3.307, 3.309 (West 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

In a claim involving the severance of previously granted 
service connection, judicial caselaw indicates that VCAA 
notice is not required, because the issue presented involves 
a claim for review of a prior final RO decision on the basis 
of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  A matter implicating 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process because it is not a claim per 
se, but is a collateral attack on a final decision.  Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  The decision 
as to whether CUE has been committed must be based upon the 
evidence then of record at the time of the decision being 
challenged.  Id.  Moreover, the regulation governing 
severance of service connection, 38 C.F.R. § 3.105(d), 
contains its own specific notice provisions, as discussed 
below in this decision.

In any event, however, the Veteran has had ample notice and 
assistance in this case.  In October 2005, the RO sent him a 
letter informing him of its proposal to sever service 
connection for coronary artery disease and peripheral 
vascular disease, enclosing an October 2005 rating decision 
explaining the basis for the proposed severance.  The letter 
informed him that he could submit additional evidence, and 
the types of evidence needed to show that VA should not sever 
service connection.  The Veteran was also informed he could 
request a hearing.  

Thus, even if the VCAA were applicable herein, the contents 
of the October 2005 letter satisfied the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Further, any error in notice is 
non-prejudicial, as the Veteran has demonstrated actual 
knowledge of the evidence needed by the content of various 
statements he submitted to the RO.  In addition, the October 
2006 rating decision, November 2007 SOC, and April 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, the claimant 
has not demonstrated any prejudicial or harmful error in VA's 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (holding that - except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, and determinations on the issue of 
harmless error should be made on a case-by-case basis).

The Board notes that the Veteran submitted several documents 
in July 2009 after certification of the appeal to the Board, 
and finds that no waiver of initial review of the submissions 
by the RO is necessary because the submissions are either 
duplicates of documents already in the claims file or do not 
contain new evidence which has not previously been considered 
by the RO.  

In view of the foregoing, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Severance of Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government)," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).


The Court has held that section 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
incontrovertible and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
However, it has also been held that, although the same 
standards apply in a determination of CUE error in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), the latter subsection does not limit 
the reviewable evidence to that which was before the RO in 
making its initial service connection award.  Daniels, 10 
Vet. App. at 480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In July 2001, the Veteran claimed entitlement to service 
connection for diabetes mellitus due to herbicide exposure.  
The RO granted service connection for diabetes mellitus in an 
October 2002 rating decision.  Although the Veteran had not 
made a claim of entitlement to service connection for 
coronary artery disease and peripheral vascular disease, the 
RO granted service connection for these conditions as well, 
stating they were secondary to his service-connected diabetes 
mellitus.  The RO did not provide a thorough basis for its 
decision, but merely cited to the evidence presented showing 
the Veteran had current diagnoses of coronary artery disease 
and peripheral vascular disease.  

In an October 2005 proposed rating decision, the RO advised 
the Veteran of its intention to sever service connection for 
coronary artery disease and peripheral vascular disease.  In 
the October 2006 rating decision now on appeal, the RO 
determined that the grant of service connection for coronary 
artery disease and peripheral vascular disease had been 
clearly and unmistakably erroneous, and effectuated the 
proposed severance.  

For the reasons discussed below, the Board finds that the 
October 2002 rating decision granting service connection for 
coronary artery disease and peripheral vascular disease were 
clearly and unmistakably erroneous.  

The Veteran was afforded a VA examination in August 2002.  
The Veteran denied being a smoker, and stated he last worked 
as a truck driver in June 2001.  He said he had left his job 
after suffering cardiac arrest, and was currently receiving 
Supplemental Security Income (SSI) from the Social Security 
Administration for his heart problems.  He said he had been 
diagnosed with diabetes mellitus in 1997.  He had never and 
was not currently taking insulin, and had not been 
hospitalized for hypoglycemia.  The examiner reviewed the 
Veteran's medical records, including those from Hardin 
Memorial Hospital, documenting the Veteran's ventricular 
fibrillation and history of diabetes, as well as records from 
the Fort Knox Community-Based Outpatient Clinic (CBOC).  On 
examination, there was edema in the lower extremities, and 
dorsalis pedal pulses were barely palpable.  The examiner 
assessed diabetes mellitus type II, nonobstructive coronary 
artery disease with an ejection fraction of 60 percent, a 
history of cardiomyopathy, ventricular fibrillation with 
cardiac arrest, status post implantable cardiodefibrillator 
without recurrence of dysrhythmia, and mild peripheral 
vascular disease.  The examiner noted that the Veteran had 
multiple risk factors for coronary artery disease including 
hyperlipidemia, tobacco use, and diabetes mellitus.  However, 
the examiner opined that the cardiomyopathy and life 
threatening cardiac dysrhythmias were not caused by ischemic 
heart disease and were not likely a complication of diabetes.  
Further, the Veteran's clinically insignificant coronary 
artery disease was noted to be unlikely related to his 
diabetes, but rather likely secondary to his long history of 
tobacco use.  The examiner pointed out that coronary artery 
disease is generally a late complication of diabetes, and 
diabetes had only been present for 4 or 5 years.  Moreover, 
the examiner noted the Veteran showed no evidence of 
microvascular disease secondary to diabetes, and that this 
complication would occur first.  




Thus, based upon the records considered at the time of the 
October 2002 rating decision, a grant of service connection 
for coronary artery disease and peripheral vascular disease 
would be a clear and unmistakable error, as there was no 
evidence showing a nexus between diabetes mellitus and 
coronary artery disease or peripheral vascular disease.  
Indeed, the only competent nexus opinion available at the 
time was an unfavorable one.

The Board has also considered the evidence submitted by the 
Veteran since the October 2002 rating decision, to determine 
whether restoration of service connection for coronary artery 
disease and peripheral vascular disease is appropriate.  
Subsequent to receipt of the letter proposing severance of 
service connection for coronary artery disease and peripheral 
vascular disease, the Veteran submitted an October 2005 
Physician's Statement signed by Dr. C.S. at Ireland Army 
Hospital.  The doctor checked a box indicating the Veteran 
had diabetes mellitus type II, and under the "complications 
of diabetes" section, checked "cardiovascular".  There was 
no explanation provided on the form.  

In April 2006, the Veteran was afforded another VA 
examination.  The examiner noted that the Veteran's diabetes 
was not under good control, and that the Veteran was refusing 
to take insulin.  The Veteran's feet were cold and blue in 
color, and the examiner could not find a pulse in either 
foot.  Dorsalis pedis and posterior tibial pulses were absent 
in both feet.  The examiner reviewed the Veteran's medical 
records, including the August 2002 VA examination report and 
Dr. C.S.'s October 2005 Physician's Statement.  The examiner 
stated that coronary artery disease and peripheral vascular 
disease can be adversely affected by diabetes, that diabetes 
is a big risk factor for these conditions, and usually the 
affects of diabetes are seen later on in the course of the 
disease.  The examiner noted that, in this Veteran's case, 
his diabetes had never been under good control and was 
currently out of control because he was refusing insulin.  
The examiner opined that the Veteran's diabetes aggravated 
"his condition," without explaining what condition he was 
referring to.  He went on to say that diabetes is less likely 
as not the cause of the coronary artery disease or the 
peripheral vascular disease, because these diseases are more 
likely secondary to the longer history of tobacco use. 

Although the duration of diabetes was uncertain, it appeared 
not to have been a risk factor in the development of coronary 
artery disease and peripheral vascular disease for as long as 
the tobacco use was a risk factor.  For that reason, tobacco 
use was indicated to be the most likely etiology for coronary 
artery disease and peripheral vascular disease.  The VA 
examiner concluded by noting that Dr. C.S. did not appear to 
have even considered tobacco use as a risk factor for the 
development of coronary artery disease and peripheral 
vascular disease.  

Following the VA examination, the Veteran submitted another 
statement from Dr. C.S., also dated in October 2005.  Next to 
the checked box indicating the Veteran had cardiovascular 
complications from diabetes, Dr. C.S. stated that diabetes is 
one major risk factor for cardiovascular disease, and that 
diabetes was directly related to causing the Veteran's heart 
disease.  

In October 2006, the VA examiner who saw the Veteran in April 
provided an additional opinion.  Specifically, the VA 
examiner was asked to address whether or not the Veteran's 
coronary artery disease and peripheral vascular disease have 
been aggravated by his diabetes.  A review of the claims file 
revealed that the Veteran initially had excellent control of 
his diabetes from the time it was diagnosed until late 2003, 
when he developed poor control of his diabetes, accompanied 
by an increase in weight.  The examiner opined that it is 
less likely as not that the coronary artery disease and 
peripheral vascular disease of the lower extremities have 
been aggravated by diabetes, because the examiner was not 
able to locate any clinical evidence that would suggest 
aggravation of the coronary artery disease or peripheral 
vascular disease in the medical records review.  The 
Veteran's most recent Ankle-Brachial Index (ABI) study to 
evaluate for peripheral vascular disease showed normal 
arterial wave forms bilaterally in the lower extremity 
posterior tibial and dorsalis pedis arteries.  Such results 
did not indicate an aggravation of peripheral vascular 
disease.  In addition, the reviewing examiner noted that the 
Veteran did not have any documentation of worsening of 
coronary artery disease secondary to his diabetes, even 
though the diabetes had been at times uncontrolled.  



At the last Primary Care Clinic appointment at Fort Knox, the 
Veteran had manifested no chest pain or shortness of breath, 
and had stated that he was still driving a truck as his 
occupation.  Thus, there was no indication at this most 
recent visit that the Veteran's coronary artery disease or 
peripheral vascular disease had been permanently aggravated 
by his diabetes.  

The Veteran submitted another statement from Dr. C.S. dated 
in January 2007.  On the same form as the previous 
statements, Dr. C.S. wrote that the Veteran was diagnosed 
with diabetes in 1997, that he started smoking in 1998, and 
quit smoking in 2003.  He said that both smoking and diabetes 
have contributed to the Veteran's coronary artery disease and 
peripheral vascular disease.  

Based on the foregoing, the Board finds that there is no 
basis upon which to restore service connection for coronary 
artery disease or peripheral vascular disease.

First, the Board finds that the presumptive provisions of 
38 C.F.R. § 3.307 and 3.309 do not apply, as there is no 
showing or contention that the Veteran's cardiovascular 
problems began during service or within one year after 
separation from service.  

Next, the Board has considered a grant of service connection 
on a direct basis.  However, the weight of the competent 
evidence is against such a grant.  There are several 
competing medical opinions in this case - that of the August 
2002 VA examiner, Dr. C.S., and the April 2006 VA examiner, 
who reviewed the file again in October 2006.  The Board finds 
that the findings and opinions of the VA examiners carry more 
weight than that of Dr. C.S.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Here, both the 2002 and 2006 VA examiners had access to the 
Veteran's claims file, which included medical records 
detailing his history of diabetes and other health 
conditions.  Moreover, both examiners provided a clear 
rationale for their opinions that the Veteran's coronary 
artery disease and peripheral vascular disease were not 
caused or aggravated by his diabetes.  They cited to specific 
medical records and facts about this particular Veteran in 
providing the basis for their opinions.  By contrast, Dr. 
C.S. provided a more general statement of explanation for his 
opinion as opposed to an explanation that was specific to 
this Veteran.  Although there is no indication that Dr. C.S. 
had access to the Veteran's claims file or medical records, 
even if he did, he did not make reference to any specific 
medical records to support his opinion.  Thus, it might be 
said that Dr. C.S.'s opinion that the Veteran has 
cardiovascular complications from diabetes was speculation 
based on a general theory, and not on facts specific to the 
Veteran. 

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that service "could 
have" precipitated disability found too speculative).  The 
Court has held that such statements indicate a possibility, 
but not a probability, of a nexus.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment 
couched in terms of "may or may not" was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran "may" have 
had pertinent symptoms also implied "may or may not," and 
was deemed speculative).  Considering these holdings by the 
Court of Appeals, the Board concludes that Dr. C.S.'s opinion 
is conclusory and speculative in nature, as opposed to the 
thorough and definitive opinions rendered by the VA 
examiners.

The Board notes the Veteran's testimony at the August 2009 
Board hearing that his diabetes was diagnosed in the late 
1980s or early 1990s.  However, there is no documentation of 
a diabetes diagnosis in that time frame, and the Veteran 
himself provided a verbal history of having been diagnosed 
with diabetes in 1997 at the more contemporaneous 2002 VA 
examination.  In addition, the Veteran testified in August 
2009 that he was not a heavy smoker, and that he had only 
smoked for 4 or 5 months total.  In an August 2001 treatment 
note from the Louisville VA Medical Center (VAMC), he 
reported that he had quit using tobacco in July 2001.  
However, a March 2004 treatment note from the Louisville VAMC 
indicates the Veteran was a current smoker, using 1 pack per 
week.  He declined a referral to smoking cessation classes at 
that time.  In another treatment note from the N. Florida/S. 
Georgia VA Health System, dated in October 2008, the Veteran 
reported that he had quit smoking 5 years prior.  Finally, 
the Veteran's private doctor, Dr. C.S., indicated in his 
January 2007 statement that the Veteran smoked from 1998 to 
2003.  In any case, the medical documents indicate that the 
Veteran's smoking habit was more than a brief stint.  Even if 
his smoking habit was short-lived, the VA examiners provided 
bases for their opinions other than that the Veteran had a 
history of smoking - namely, that his diabetes was of 
relatively short duration. 



The Board recognizes the sincerity of the Veteran's belief 
that he has disabilities at this time which were caused by 
his service-connected diabetes mellitus.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (also 
noting that a layperson may comment on lay-observable 
symptoms).

However, in this case, the service treatment records and 
examinations show no indication that the Veteran had symptoms 
or diagnoses of coronary artery disease or peripheral 
vascular disease in service, and there was a nearly 30-year 
gap in time between separation and the first complaints of 
problems.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (to the effect that service incurrence may be rebutted 
by the absence of medical treatment and complaints of the 
claimed condition for many years after service).

The Board concludes that the October 2002 rating decision was 
based on CUE.  Specifically, the RO's grant of service 
connection for coronary artery disease and peripheral 
vascular disease on a secondary basis, despite the August 
2002 VA examiner's opinion that there was no nexus between 
those conditions and the Veteran's diabetes mellitus, 
constituted incontrovertible error.  The weight of the 
evidence received before and after that erroneous decision is 
against a finding that diabetes mellitus caused or aggravated 
the Veteran's coronary artery disease or peripheral vascular 
disease.  As a consequence, the severance of service 
connection was appropriate.  There is no basis for 
restoration of benefits.




ORDER

Entitlement to restoration of service connection for coronary 
artery disease is denied.

Entitlement to restoration of service connection for 
peripheral vascular disease of the right lower extremity is 
denied.

Entitlement to restoration of service connection for 
peripheral vascular disease of the left lower extremity is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


